Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  June 01, 2017

The Court of Appeals hereby passes the following order:

A17A1694. FRANK BERMAN v. THE STATE.

      In 2005, Frank Berman was convicted of two counts of child molestation and
one count of aggravated child molestation, for which he was sentenced to a total of
30 years with 15 to serve in confinement and 15 to serve on probation. Berman’s
convictions were affirmed on appeal. Berman v. State, 279 Ga. App. 867 (632 SE2d
757) (2006). In 2013, Berman filed a motion to vacate a void sentence, which was
denied by the trial court. This Court affirmed the trial court’s ruling on direct appeal,
holding that Berman’s sentence was within the statutory guidelines. Case No.
A13A1437 (decided October 31, 2013). In January 2017, Berman filed a pro se
motion to modify his sentence, asserting that his sentence should be modified based
on a change in the law regarding mandatory minimums.1 The trial court denied the
motion, and Berman filed this direct appeal. We, however, lack jurisdiction.
      Under OCGA § 17-10-1 (f), a court may modify a sentence during the year
after its imposition or within 120 days after remittitur following a direct appeal,
whichever is later. Frazier v. State, 302 Ga. App. 346, 348 (691 SE2d 247) (2010).
Once this statutory period expires, a trial court may modify only a void sentence. Id.
A sentence is void if the court imposes punishment that the law does not allow. Jones

      1
        Berman previously filed a motion to set aside a void judgment, which was
denied by the trial court. Berman sought direct appeal of the trial court’s order and
this Court dismissed his appeal. See Case No. A14A0913 (decided February 4,
2014). Berman also sought direct appeal from the trial court’s denial of his
extraordinary motion for new trial, which was also dismissed by this Court. See Case
No. A16A1119 (decided August 15, 2016).
v. State, 278 Ga. 669, 670 (604 SE2d 483) (2004). When a sentence falls within the
statutory range of punishment, it is not void and is not subject to post-appeal
modification beyond that provided in OCGA § 17-10-1 (f). Id. A direct appeal does
not lie from the denial of a motion to modify a sentence filed outside the statutory
time period unless the motion raises a colorable claim that the sentence is, in fact,
void. Frazier, 302 Ga. App. at 348.
      Here, Berman filed his motion to modify his sentence more than 10 years after
the trial court entered his sentence and he has not asserted his sentence is void.
Furthermore, “a crime is to be construed and punished according to the provisions of
the law existing at the time of its commission.” Fleming v. State, 271 Ga. 587, 590
(523 SE2d 315) (1999).
      Moreover, this Court previously ruled that the trial court properly sentenced
Berman. See Case No. A13A1437. “It is axiomatic that the same issue cannot be
relitigated ad infinitum. The same is true of appeals of the same issue on the same
grounds.” Echols v. State, 243 Ga. App. 775, 776 (534 SE2d 464) (2000); see also
Jordan v. State, 253 Ga. App. 510, 511 (2) (559 SE2d 528) (2002). Our ruling in the
prior appeal is res judicata. See Hook v. Bergen, 286 Ga. App. 258, 261 (1) (649
SE2d 313) (2007). Thus, Berman is estopped from seeking further judicial review of
his sentence. See id; see also Ross v. State, 310 Ga. App. 326, 328 (713 SE2d 438)
(2011) (law of the case rule bars successive void sentence appeals).
      Accordingly, we lack jurisdiction to consider this appeal, which is hereby
DISMISSED.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        06/01/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.